 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAdvance Window CorpandRonnie Codett Cases2-CA-21562 and 2-CA-21852September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 29 1988 Administrative Law JudgeJulius Cohn issued the attached decision The Respondent filed exceptions and a supporting briefand the General Counsel filed a brief in support ofthe judge s decisionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings 1 andconclusions 2 and modify the remedy 3 and toadopt the recommended OrderIn section III C 3 of his decision the judge applying aWright Lineanalysis 4 found that the Respondent had unlawfully discharged Ronnie Codettbecause the asserted reason of absenteesim had notbeen established In reaching this conclusion thejudge relied on inter alia the Respondents failureto apply its progressive discipline policy to CodettWe agree that the Respondent unlawfully discharged Codett but we do not rely on the judge sreference to the progressive discipline policy Insteadwe find that the Respondent tolerated Codett s absences and seized on them as a convenientjustificationforCodett s discharge only afterCodett, as union steward, had aggressively disputed Plant Manager Wojtaszek s version of an agreement reached by Codett and Wojtaszek (the Saturday agreement) 5 That Codett s absenteeism wasiThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The Respondents motion to dismiss the consolidated complaint isdenied as lacking in merit3We have modified the recommended remedy to include the provisionthat backpay be computed as prescribed in F WWoolworth Co90NLRB 289 (1950)4Wright Line251NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir1981) cert denied 455 U S 989 (1982) SeeNLRB v Transportation Management Corp462 U S 393 (1983)6 The credited version of this agreement shows that the employeeswere to be given the option of working several Saturdays to make up forunpaid holidays in December 1985 The credited testimony further reveals that Codett specifically asked if the employees who did not workon these Saturdays would be disciplined and that he was told they wouldnot be Wojtaszek s discredited explanation of the agreement was that allthe employees had to work the replacement Saturdays or the agreementwas offnot the real reason for his discharge was made evident by several of the Respondents actions ThusWojtaszek testified that no other long term employee had the poor attendance record of Codettyet Codett was given a merit increase in August1985when he was building the absentee recordthat the Respondent now asserts justifies his dismissalAlso the Respondent never spoke to Codettabout his attendance records and Codett s attendance actually had improved in the 6 weeks prior tohis termination 7The record also shows that Wojtaszek clearlywas displeasedwithCodett s aggressiveness asunion stewardWojtaszek stated he could terminateCodett after Codett refused to sign a warningnotice because he had not worked one of the Saturdays covered by the Saturday agreement 8 Furtherwhen he discharged Codett Wojtaszek statedthat Codett was not the kind of steward he wantedThese circumstances establish that the justification offered for Codett s discharge was pretextualand that the real reason was Codett s aggressiveness as a union steward Accordingly the Respondent s discharge of Codett violated Section8(a)(3) and (1) of the ActORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge andorders thattheRespondentAdvanceWindow Corp Newburgh New York its officersagents successors and assigns shall take the actionset forth in the Order8 The General Counsel introduced into evidence a warning notice toCodett for excessive absenteeism dated February 7 1985 There is no indication however that Codett was presented with this notice or that heever knew about it For this reason the Respondents counsel stated thathe would not rely on it as support for Codett s discharge Also Codett sevaluation dated July 29 1985 lists his attendance as fair-not good orpoor Codett stated that the Respondent never spoke with him regardingthis factor in his evaluation The evaluation recommends that Codett beretained and as stated he received a merit increase in August 19857The Respondents claim that the decision to discharge Codett wasmade in mid December conflicts with Codett s December 23 1985 warnmg notice which listed the action to be taken if violation continues aspossible suspensionAs the General Counsel points out if the Respondent had already decided to terminate Codettpossible suspensionwouldnot have been listed as its next action8 See fn 5 supraLeonard Grumbach Esqfor the General CounselJoel SpivakEsq (Spivak & Meiselas)of Greak NeckNew York for the RespondentDECISIONSTATEMENT OF THE CASEJULIUS COHN Administrative Law Judge This proceeding was tried at New York New York during various dates in February and April 1987 On a charge filed291NLRB No 34 ADVANCE WINDOW CORPby an individual Ronnie Codett the Regional Directorfor Region 2 issued a complaint in Case 2-CA-21562 on9May 1986 alleging that Advance Window Corp (Respondent or the Company)violated Section 8(a)(1) and(3)of the Act by discharging Codett because of hisunion activitiesAn informal settlement agreement wasapproved by the Regional Director in that matter on 25July 1986Thereafteranother charge was filed byCodett in Case 2-CA-21852 in which it was alleged thatRespondent further violated the Act by in effect blacklistingCodett with respect to employers with whom hesought employment and because of his resort to theBoard s processes Subsequently the Regional Directoron 26 November 1986 issued an Order revoking his approval of the settlement agreement in the prior case andsimultaneously consolidating the cases in a complaint alleging violations by the Respondent of Section 8(a)(1)and (3)of the Act Respondent filed an answer denyingthe commission of unfair labor practices The issues presented concern the propriety of setting aside the settlement agreement in the prior case and whether Respondent violated the Act by discharging Codett and blacklistmg him in his efforts to obtain employmentAll parties were given full opportunity to participateto introduce relevant evidence to examine and cross examine witnesses to argue orally and to file briefs TheGeneral Counsel and Respondent submitted briefs whichhave been carefully considered On the entire record inthis case and from my obser-,,ation of the witnesses andtheir demeanor I make the followingFINDINGS OF FACTIJURISDICTIONRespondent a New York corporation has an officeand principal place of business in Newburgh New Yorkwhere it is engaged in the manufacture and nonretail saleof aluminum windows In the course and conduct of itsbusiness operations Respondent annually purchases andreceives at itsNewburgh facility goods and servicesvalued in excess of $50 000 directly from points outsidethe State of New York The complaint alleges Respondent admits and I find that it is and has been at all timesmaterial an employer engaged in commerce within themeaning of Section 2(2) (6) and(7) of the ActIILABOR ORGANIZATIONThe complaint further alleges Respondent admits andIfind that General Trades EmployeesUnion Local 5A(theUnion or Local 5A)isa labor organization withinthe meaning of Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondent manufactures and installs windows in residential and commercial buildings It has a collective bargaining agreement with the Union that represents approximately 30 production and maintenance employeesThe owner of the Company is Larry Toscano and PaulWoltaszek was the plant manager from October 1985 toSeptember 1986227Charging Party Codett was employed on 4 June 1984and worked it the shipping and receiving departmentHe became shop steward in November of that yearCodett was discharged on 13 January 1986 allegedly because of his poor attendance record The formal proceedings with regard to the issuance of the consolidatedcomplaint under consideration have already been notedThe preliminary question to be determined in this proceeding is whether the settlement agreement approvedby the Regional Director was properly set aside Suchagreement can only be set aside in the event of misconduct by the Respondent in violation of the terms of thesettlement agreement In the context of this proceedingthe reference is to the alleged unlawful conduct in thesecond complaint relating to the so called blacklisting IfRespondent engaged in the violations alleged in thesecond case then the settlement agreement may be setasideAccordingly I shall proceed to make my determinationwith respect to the complaint in Case 2-CA-21852Cambridge Contracting259 NLRB 1374 (1982)Ann s Schneider Bakery259 NLRB 1151 (1982)B The Blacklisting Allegation1FactsThe facts relating to this portion of the complaint arerelatively fewAccording to Codett on 5 September1986 he applied for ajob at an automobile service stationinNewburgh New York Owner John Servidio toldCodett that there was a job open for a mechanic Codettstated that he had previously worked as a mechanic afterhaving gone to a technical college for training as anautomobile specialistServidio replied that he wouldaccept Codett s application and would call his previousemployer and determine what type of recommendationhe would be given As instructed Codett returned in 2hours and was told by Servidio that he could not behired Servidio informed him that he had spoken to Wojtaszekwho advised him that Codett was not a goodworker was not self motivated and had many accidentsWojtaszek also told Servidio that Codett was a labor organizer and had taken the Company to the Labor BoardServidio then told Codett that after such a reference hewas unable to hire himServidio testified that he owned a service station forabout 4 years He confirmed that about 5 September1986 Codett came in and asked for a job as a mechanicormechanics helper indicating that he had gone toschool to become a mechanic and had actually workedas such Codett filled out an application and Servidiotold him to return later in the day Servidio then calledRespondent for a reference and was connected withWojtaszek Servidio asked him how good an employeeCodett had been and was told not too good Wojtaszekstated that Codett had to be told what to do all the timewas not a self starter and also took off a lot of time formedical reasonsFinallyWojtaszek told Servidio thatCodett had been a shop steward and took the Companyto the Labor Board and gave them all kinds of troubleDuring his cross examination Servidio affirmed this narrative and in addition recalled that he asked Wojtaszek 228DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhether he would rehire Codett and was told that hewould not Servidio asked why and it is then that Wojtaszek told him that Codett was a shop steward and tookhim to the Labor BoardAs to Wojtaszek in his direct testimony by Respondent he did not recall the name John Servidio but did remember receiving a telephone call in September 1986from someone who said he owned a gas station concerning an applicationby Codett The man asked if he wouldhire Codett and Woltaszek replied that he would not Hetold the man that Codett was not an ambitious typeworker but was somebody that required supervision anddirectionDuring his cross examination he also recalledthat the man asked what kind of worker Codett was andhe replied that he was not self motivated and needed supervasionAlthough he remembered that the man askedif he would rehire Codett and he replied he would notWojtaszekstatedthat the caller did not ask whyCodett further testified that on 2 September he appliedfor a job as a warehouse worker at Wakefern Foods inMiddletownNew York He filled out an applicationwas interviewed by a lady who then told him to call aperson named Gail on Thursday by which time theywould have called Respondent for a recommendationHe did call as instructed and was told that they had notheard yet from Advance Window but she Gail wouldcallCodett when she did Not having heard he called 2weeks later and responded that she had not heard fromAdvance Window and he was not to call her again Henever did hear anything from that company The recordreveals a document in the nature of a request for infororation sentby Wakefern to Advance Window who responded that Codett had had 18 accidents and that hissafety habits and attendance were poor This paper isdated 10 September The parties based on records available stipulated that Codett did not have 18 accidentswhile working for Respondent It is further stipulatedthat there were 8 accident reports involving Codettrather than 18 It appears that the form sent by Wakefernasked for the number of accidents involving workmen scompensation There is no evidence that Codett ever received any workmen s compensation and on the contrary indicated that he lost little or no time as a result ofthe eight accidents in which he was involvedIn his testimony concerning Codett s application forwork at Wakefern Wojtaszek said that he prepared theform sent to him by Wakefern except the item regardingworkmen s compensation He stated that item was filledin by a secretary who mailed the completed form to Wakefern without showing it to him2Analysis and conclusionsA decision in the so called blacklisting case rests basecally on the determination of the conflict in the testimony of Servidio and Wojtaszek Although Codett corroborated in substance the testimony of Servidio neverthelessCodett s testimony was what Servidio had related tohim On the record as a whole I credit Servidio over thetestimony of Wojtaszek The circumstances of their appearance as witnesses in this matter reflect on this determinationOn cross examination Wojtaszek admitted thathe appeared without subpoena and was being compensated to the the tune of$100 per day for his testimonyand preparation in this proceeding Incidently he is nolonger employed by Respondent having left its employon 1 January 1987 On the other hand Servidio wasindeed a reluctant witness as his appearance was compelled by a court order enforcing a subpoena that hadbeen served on him by the General Counsel There is noindicationof any relationship between Servidio andCodett who was merely an applicant for employment athis service station Indeed an appearanceinNew YorkCity wouldappear to be an imposition on his time Accordingly I find no reason why his testimony should befavorable to the Charging Party and the General Counselother than a desire to tell the truth In addition Ifind Servidio to be forthright in demeanor and testifiedclearly and concisely On the other handWojtaszek wasat times evasive and as will appear in connection withthe case involving Codett s original discharge somewhatcontradictory I therefore adopt the testimony of Servidio as governing the disposition of this caseHaving credited the testimony of Servidio I find thatin response to his telephone call to Wojtaszek the latterinformed him that notonlywas Codettan employeewho had to be told what to do all the time but also wasnot a self starter and took off a lot of time for medicalreasonsWojtaszekalso statedthat Codettwas a shopsteward and took Respondent to theLaborBoard TheBoard has found that this type of response to a requestfor a reference interferes with employment opportunitiesand amounts to a blacklisting that related to union orother protectedactivityis a violationof the ActMadisonSouthConvalescentCenter260NLRB 816 823(1982)Accordingly by this conduct on the part of Woktaszek its plant manager at the time Respondent violated Section8(a)(1) of the ActInasmuch as Respondent has engaged in unlawful postsettlement conduct I further find that the Regional Director properly set aside the settlement agreement inCase 2-CA-21562 AccordinglyI shallproceed to a decision in that matterC The Case 2-CA-215621BackgroundCodett was employed in Respondents shipping and receiving department from 4 June 1984 until terminated on13 January 1986 Soon after the commencement of hisemployment in November 1984 Codett was elected shopsteward in Respondents shop representing about 30 employees In that capacity Codett actively handled gnevances from fellow employees which were usually determined by oral discussion with the plant manager who atthe outset was James Scott and after 1 October 1985PaulWojtaszek Indeed Codett never had recourse tothe filing of a written grievanceMoreover it appearsthatRichard Costello vice president of the Union incharge ofadministeringthe contract rarely visited theplantbut ratherwhen necessary would discuss problems with Codett on the telephone The number of gnevances markedly increased when Wojtaszek assumed thepost of plant manager ADVANCE WINDOW CORP229In his grievance handling Codett made reference tothe collective bargaining agreement and also to Respondent s employee handbook which according to testimonyof other employees had been used by managementduring the entire penod involved In addition it also appears that Respondent had a system of progressive discipline not only during the tenure of Scott but also whenWojtaszek took over It should also be noted in connection with events to be described subsequently that overtime was optional and employees could and would oftendecline overtime work when asked to do so and wouldnot be disciplined2The factsDuring the latter part of 1985 Codett and Wojtaszekclashed over a number of matters For example therewas one problem concerning overtime in which Codettand five other employees refused to work because therewas some disagreement about money and evaluations formerit raises thatWojtaszek refused The following dayaccording to CodettWojtaszek called in Codett and twoother employees during which Wojtaszek informed themthatwhile overtime was not compulsory they had toperform it once they agreed to do so During this discussion Codett queried Wojtaszek as to why he and the twoother employees all black were called in and not thethree white employees who had also refused to work theovertimeOn another occasion Codett challenged Woktaszek concerning his transfer of employees to a differentshift and his refusal to pay the 10 percent shift differential for a period of time One time Wojtaszek employedhis brother in law on a temporary basis as a truckdriverCodett then sought to have the brother in law sign unionformswhich Wojtaszek protested Codett also testifiedthat he had a dispute concerning a raise that was supposed to have been given a woman on maternity leaveOn still another occasion Codett raised the question ofsupervisors working and thereby performing unit workApparentlyWojtaszek was so put out by this action thathe shouted at Codett and told him he was going to takehim and the Union to the Labor Board Codett statedthat when Toscano heard about it he apologizedFinally there was considerable discussion and somedispute in December 1985 with respect to the plant closing during Christmas week Besides the regular holidayon 25 December Christmas Day Wojtaszek told Codettthat the plant would be closed 24 26 and 27 DecemberThe employees would not be paid for those 3 days butWojtaszek proposed that the employees work three Saturdays prior to Christmas 7 14 and 21 December forwhich they would be paid straight time According toCodett he told him at this point that he did not thinkthat all employees would agree to work on these SaturdaysWojtaszek replied that he did not need 100 percentjust a majorityCodett then met with the employees informed them ofthe proposal and determined that four employees andhimself would not want to work on these SaturdaysCodett related these results to Wojtaszek who asked himto inform Costello of this arrangement The latter said itwould be okay as long as the employees knew that ifthey did not work they would not get paidCodett further testified that 2 days before the first Saturday workday Wojtaszek told him that he needed 100percent cooperation or the agreement was off If enoughemployees did not come in on the first Saturday hewould just pay those that did come in time and a halfpayable in the next pay period and that would be theendCodett protested that this was not the originalagreement The following day he met with the employees to report that Wojtaszek had gone back on his original agreementThe employees all affirmed that theywanted the original agreement even for regular pay tobe paid during the week that the shop would be closedThey said they did not want this second proposal whichwould be dependent on the number of people who reported to work The following day Codett received acall from Costello who told him that he had heard fromWojtaszekwho claimed that Codett had called off theagreement Codett then explained to Costello what actually happened Costello then informed him that Wojtaszek had agreed to put in effect the original agreementproviding for employment on the Saturdays for regularpay to be received by employees during the plant closmgCodett stated that later that afternoon a meeting wascalled by Charles Stewart and Michael Tillman Codettreferred to the former as production manager and thelatter as foremanAll employees attended Codett testifeed that Stewart told the employees that the originalagreement was still on that they could work Saturday atregular pay and receive their pay during the week theshop was closed Stewart then asked how many employees did not want to work and Codett and four otherssaid that they would not Codett then asked Stewartwhether there would be any disciplinary action takenagainst employees who did not work any of the Saturdays to which Stewart replied no and the meeting wasthen concluded 1Codett did not work on three Saturdays No one received disciplinary notices for absence on 7 DecemberThe record reveals that Codett and two other employeeswere marked excused absencewhile five others weremarkedabsent no callWojtaszek testified that noaction was taken because this was the first Saturday andthey merely reminded employees that it was a scheduledworkday However Wojtaszek did give disciplinary notices of warning to employees who were absent on 14December Indeed he called Codett to his office the followingMonday and told him that the last warningIn its brief Respondent correctly contends that the complaint did notallege either Stewart or Tillman to be supervisors within the meaning ofthe Act Moreover I find the record insufficient to establish such supervisory statusHowever it is apparent that Stewart at least representedmanagement in this situation According to the testimony of Codett andother employees at the hearing this meeting was instituted and conducted by Stewart and not anyone in a pure employee category The onlyother contention regarding this meeting was the question whether Wojtaszek attended or was in some location such as a doorway so that hecould hear what was going on Wojtaszek of course denied having beenthereand inthis respect the testimony of employees who attended themeeting is at vanance on the question In any event I do not deem this tobe of any importance Suffice it to say there is no denial that a meetingtook placeeveninWojtaszek s absence and this is sufficient to indicatecertain of the protected concerted activity in which Codett was engaged 230DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnoticewas saved for him and asked Codett to sign itThe latter refused stating that he had not done anythingwrong because he had informed the Company that hewas not going to work on those Saturdays and that heand the other employees who did so had not broken theagreement Codett testified that at this point Wojtaszekbegan hollering and said that he could be terminated fortalking like that and harassing him in front of another supervisor pointing at Stewart Codett refused to sign andwalked out Codett did not work on 21 December nordid eight other employees The Monday after that Saturday two employees informed Codett they had receivedmessages on Saturday that they would be terminated ifthey did not come in Codett later saw Wojtaszek andasked him why he used these illegal tactics on employeesSaturday and the latter walked away and told him tocall his union Codett did call and report this incident toCostelloOn Saturday 4 January Codett came to work for halfa day He had told Stewart of this the night before andthe latter said it would be okay Codett did not receive adisciplinary notice for that dayOn 13 January 1986when Codett reported for work Stewart told him thathe was wanted in the officeWojtaszek handed him hisattendance sheetwhich Codett looked at and returnedWojtaszek then gave him a check and told him he wasterminated for excessive absenceHe also said thatCodett was not the kind of shop steward he wanted andthat there was no need to argue about this because hehad already informed CostelloOn the date of the discharge Codett also called Costello and told him what had occurred Costello asked forinformation concerning the times that he was absent formedical reasonswhich Codett furnished him After aweek Costello informed him that the matter may go toarbitration because Respondent refused to take him backafter the controversy concerning the Saturdays prior toChristmasAbout 2 weeks later Costello again calledand told Codett they could not go to arbitration becausetherewas no witness to any statement by managementthat there would be no disciplinary action against employees who did not come in on those three Saturdays inDecember Codett then went and obtained a statementsigned by a number of employees A few days later Costello in response to a call from Codett stated that theUnion was not going to arbitration and he later receiveda letter confirming that decision Incidently Codett testifeed that the employees who signed the statement thatmanagement said they would not be disciplined also toldCodett that they had never been questioned on this pointby Costello or anyone representing the Union This wasfurther substantiated by the testimony at the hearing ofemployee witnesses Kolb Sickler and WatsonFinallyCodett s record of absenteeism must be detailed as this is the stated reason for his discharge Therecord shows that Codett was absent a total of 38 daysin 1985With regard to these he received a warningfromWojtaszek s predecessor Scott for an absence on15May 1985 because he failed to call in A number ofhis absences were due to illnesses such as 5 days inAugust when he was hospitalized and absences on 4 and5December because of an injury sustained at work Hewas absent on 31 December also because of an injury atwork In addition 9 days of absence were the result of aloss of a return bus ticket while on vacation in SouthCarolinaRespondent was advised of this matter andScott sent him a money order that permitted him toreturn to work Codett received no warning or reprimand regarding this absence of 9 days The total also included 3 disputed days of the Christmas Saturdays 7 14and 21 December Codett was not absent in January1986 during the period immediately preceding his discharge In addition his record indicated four warningnotices of which one on 15 May has been previouslymentioned one issued 2 October by Wojtaszek becauseof Codett s failure to work overtime after agreeing to dosoThis is the incident that resulted in a heated discussion and charge of racism also referred to above Twonotices of course were with respect to the disputed absences on 14 and 21 December The parties stipulatedthat Codett was never suspended for absenteeism or anyother reason although it appears that Respondents workrules provided for progressive discipline including suspension prior to discharge3Analysis and conclusionsA determination must be made initially with respectto credibilityAs noted in the discussion of the postsettlement case above on the basis of Wojtaszek s demeanor coupled with his presence at the hearing pursuant tosubpoena by Respondent and its payment to him for histestimony I do not find him to be credible On the otherhand Codett s testimony was in various areas substantiated by the testimony of other employee witnessesWojtaszekwas the only witness called by Respondent anddespite the references in the record to conversationsmeetingsand 'ncidents at which other managementpeople such as Toscano Stewart Tillman and otherswere present not one of these was called to corroborateany of Wojtaszek s statements or testimony For example although Respondent has contested the supervisorystatus of Stewart and Tillman I find on the basis of uncontradicted testimony that they were at the very leastmanagement representatives It is noted that the meetingof employees conducted by Stewart was not really contested by Respondent whether it actually took place Theonly matter put in issue was whether Wojtaszek was inthe neighborhood of the meeting so that he could haveoverheard what was being said It is difficult to believethat Stewart would have a meeting with employees without the knowledge and acquiescence of managementNevertheless Stewart did not testify in connection withthe attendance requirements of employees on the Saturday workdays in December On the basis of these credibility findings I further find that Codett s version andthat of the other employees regarding the agreement tomake up for the lost days during the Christmas holidaysby working three Saturdays voluntarily was correct Inany case this would be the more likely version in view ofthe past policy of voluntary overtime and the history ofabsences so that the Respondent was usually agreeableto having a reasonabie complement rather than havingan expectation of 100 percent attendance ADVANCE WINDOW CORPThe complaint alleges that during December 1985Wojtaszek threatened Codett with discharge because ofhis activities as shop steward Thisallegationrefers totheMonday following the second Saturday of work 14December Wojtaszek had given warning notices to employees who had not reported for work that SaturdayHe called Codett into his office told him he had savedthe last disciplinary action for him and asked Codett tosign itThe latter refused saying he had not done anything wrong since he had informed the Company that hewas not going to work on those Saturdays and furtherthat no agreement had been broken by the employeesbut rather that Wojtaszek did not keep his agreementStewart and a secretary were present in the office at thetimeWoltaszek at that point began hollering at Codettand said he could be terminated for talking like that andharassinghim like that in front of another supervisorpointingat Stewart Codett then walked out I find bythis conduct on the part of Wojtaszek Respondent violated Section 8(a)(1) of the Act The disciplinary actionin question was not only with respect to Codett but alsoto the other employees who failed to work on the preceding Saturday The discussion if one could call it thatwas with respect to the agreement made by Codett asshop steward with Wojtaszek representing the EmployerAny argument concerning its interpretation or whodid or did not break that agreement is concerted activityprotected under the Act particularly since other employees were disciplinedWhen Wojtaszek stated thatCodett could be terminated for talking the way he didthat is by stating that Wojtaszek violated the agreementthen clearly Wojtaszek was unlawfully threatening termsnationCuriously it may also be noted that during Wojtaszek s response to Codett he referred to Stewart as asupervisorThis serves to substantiate by Respondent ssolewitness the prior finding that Stewart was at theleast a member of managementThere remains for consideration whether RespondentviolatedSection 8(a)(3) of the Act by terminatingCodett The General Counsel contends that Respondentdischarged Codett because he was an active and persistent shop steward Respondentclaimsthat the cause wasexcessiveabsenteeismAlmost the entire record of thisproceeding relates to Codett s activity as a steward constantly embroiled with the grievances of the employeesindividually or as a groupWojtaszekas plant managerwas clearly hostile to Codett and his effortsMoreoverithas been found that Codett was threatened with termsnation by Wojtaszek in violation of Section 8(a)(1) of theAct This would be sufficient to establish Respondent sanimus toward CodettHowever it is equally clear on the basis ofWrightLine251 NLRB 1083 (1980) enfd 662 F 2d 899 (1st Cir1981) cert denied 455 U S 989 (1982) andNLRB vTransportationManagement Corp462 U S 393 (1983)that an employer may defend by a showing that an employee would have been discharged in any event despitehis involvementin union orother protected activityI find that Respondents asserted reason of absenteeismhas not been establishedThe total number of daysabsent in1985 (38 days) was inflated by the three Saturdays in contention 9 days while on vacation in South231Carolina apparently excused by Respondent sending hima bus ticket to return and several other days absent duetowork related injuries In additionRespondent wasplagued by absenteeism and had to overlook some of itto retain its work force Actually since Codett was discharged on 13 January his attendance record was goodfor the past 6 weeks if one discounts the three disputedSaturdaysAlso to be noted is that Respondent did notapply its progressive discipline policy to Codett as henever was suspendedArrayed against this is the obvious animus displayedby Wojtaszek against Codett He actually said it all whenhe told Codett at the time of his termination that he wasnot the kind of steward he wanted This brings to mindthe strange absence of the Union in this situation-not tofile even a grievance on the termination of its stewardCodett s hyperactivity perhaps is more understandable inthis atmosphere of lack of support by union officialsMoreover it sheds more light and reason for the terminationGetting rid of Codett was buying peace for Wojtaszek and Respondent absent an active union presenceAccordingly I find that Respondent has not shownthat itwould have taken the same action dischargeabsent Codett s union activity It thereby violated Section 8(a)(3) and (1) of the ActIV THE EFFECT OF UNFAIR LABOR PRACTICES ONCOMMERCEThe activities of Respondent set forthin section IIIabove occurring in connection with the operations ofRespondent described in section I above have a closeintimateand substantial relationship to trade traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it be ordered to cease and desist therefrom and take certain offirmative action designed to effectuate the policies of theActHaving found that Respondent unlawfully dischargedRonnie Codett in violation of Section 8(a)(3) and (1) ofthe Act I shall recommend that Respondent be orderedto offer him immediate and full reinstatement to hisformer position or if that job no longer exists to a substantially equivalent positionwithout prejudice to his seniority or any other rights or privileges previously entoyed and make him whole for any loss of earnings suffered by reason of the discrimination against him withinterest as computed inNew Horizons for the Retarded283 NLRB 1173 (1987) 2 The earnings shall be computed2 In accordance with our decisioninNewHorizons for theRetarded283 NLRB 1173 (1987) intereston and afterJanuary 1 1987 shall becomputedat the shortterm Federal ratefor theunderpayment of taxesas set out in the 1986 amendment to 26US C § 6621Interest onamounts accruedprior to January 1 1987 (the effectivedate ofthe 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977) 232DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat the rate he received at the time of his termination byRespondent and any increments thereafter or at the ratehe would have obtained if employed by Servidio or Wakefern the Employers at which he was unlawfully blacklisted by Respondent whichever of the three was highestRespondent shall receive credit for the amount ofmoney it paid Codett pursuant to the settlement agreement in Case 2-CA-21562 which has been set asideI shall also recommend that Respondent remove fromitsrecords any reference to the unlawful discharge ofCodett and inform him that this will not be used as abasis for further personnel actions against him 3Finally I shall recommend that Respondent be ordered to notify John Servidio and Wakefern Foods inwriting that it withdraws its negative statements and remarks with respect to Codett s union activitiesCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3As a result of Respondents unlawful conduct inCase 2-CA-21852 the settlement agreement in Case 2-CA-21562 was properly set aside4By threatening termination of Ronnie Codett because of his union and other protected concerted activitiesRespondent violated Section 8(a)(1) of the Act5By discharging Ronnie Codett because of his unionactivities as shop stewardRespondent violated Section8(a)(3) and (1) of the Act6By blacklistingCodett as a union activist in response to request for references by other prospective employersRespondent violated Section 8(a)(1) of the Act7The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act8Respondent has not engaged in unfair labor practices except as specifically found aboveOn these findings of fact and conclusions of law andon the entire record I issue the following recommended4ORDERThe Respondent Advance Window Corp NewburgNew York its officersagents successors and assignsshall1Cease and desist from(a)Threatening employees with discharge because oftheir support for and activities on behalf of the Union(b)Discharging employees because of their activitieson behalf of the Union(c) Blacklisting discharged employees on the basis oftheir union activities in their efforts to seek other employment(d) In any like or related manner interfering with restrainingor coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of Act(a)Offer Ronnie Codett immediate and full reinstatement to his former position of employment or if that jobno longer exists to a substantially equivalent positionwithout prejudice to his seniority and other rights andprivileges previously enjoyed(b)Make whole Ronnie Codett for any loss of earningsand other benefits suffered by him as a result of thediscrimination against him in the manner set forth in theremedy section of this decision(c)Notify John Servidio and Wakefern Foods by registeredmail that Respondent has withdrawn the negativereferences concerning Ronnie Codett and his union activities that it furnish them either by telephone or inwriting(d)Remove from its files any reference to the discharge of Ronnie Codett and notify him in writing thatthis has been done and that evidence of this unlawful terminationwill not be used by it as a basis for future personnet action against such employee(e)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(f)Post at its Newburgh New York office and plantcopies of the attached notice markedAppendix sCopies of the notice on forms provided by the RegionalDirector for Region 2 after being signed by the Respondent s authorized representative shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any other material(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHERORDERED thatthe complaint be dismissed regarding such allegations not specifically foundviolative of the Act3 Sterling Sugars261 NLRB 472 (1982)4 If no exceptions are filed asprovided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objectionsto them shall be deemed waived for all putposes5If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Postedby Order ofthe NationatLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLabor Relations Board ADVANCE WINDOW CORP233APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOTthreaten you with discharge because ofyour activities on behalf of the UnionWE WILL NOTdischarge employees because of theiractivitieson behalf ofthe UnionWE WILL NOTblacklist discharge employees on thebasis of their union activities in their efforts to seekother employmentWE WILL NOT in any like or relatedmanner interferewith restrain or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the ActWE WILL offer Ronnie Codett immediate and full reinstatement to his former position of employment or ifthat job no longer exists to a substantially equivalent positionwithout prejudice to his seniority and other rightsand privileges previously employedWE WILL notify those prospective employees to whomwe furnished references that we are withdrawing thenegative remarks about Ronnie Codett and his union activitiesWE WILL remove from our files any reference to thedischarge of Ronnie Codett and notify him in writingthat this has been done and the evidence of his unlawfultermination will not be used by us as a basisforfuturepersonnel actions against himADVANCE WINDOW CORPJ